Citation Nr: 1735421	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-10 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left knee condition. 

3.  Entitlement to service connection for a right knee condition. 

4.  Entitlement to an acquired psychiatric disorder to include posttraumatic stress disorder and schizoaffective disorder.  

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2014, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ), and a transcript of the hearing is of record.  The Veteran was informed that the VLJ who previously presided in this matter was no longer employed by the Board per a June 2017 correspondence.  That same correspondence provided the Veteran with an opportunity for a second hearing, and informed him that if he did not respond within 30 days, the default option would be to have a different VLJ consider the appeal.  Currently, a review of the record shows that the Veteran did not reply to the June 2017 correspondence.  There is also no indication that the correspondence was not received by the Veteran.  Pursuant to the default provision, the appeal has been considered by the undersigned VLJ.  

When the case was most recently before the Board in December 2014 it was remanded for additional development.  

The issues of entitlement to service connection for left knee disability and right knee disability, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss had its onset during active service.

2.  The Veteran's acquired psychiatric disorder had its onset during active service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2. The criteria for the establishment of service connection for an acquired psychiatric disorder to include posttraumatic stress disorder and schizoaffective disorder.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  SERVICE CONNECTION FOR BILATERAL HEARING LOSS 

The Veteran seeks service connection for bilateral hearing loss, which he contends began in service and have been recurrent since that time.  Because the Veteran is competent to report that his diagnosed hearing loss symptoms began in service and there is no probative evidence to contradict those contentions, the Board finds that service connection is warranted.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.  

It is undisputed that the Veteran has hearing loss as required under 38 C.F.R.
§ 3.385.  See March 2016 VA Medical Examination Report.  Instead the case turns on whether the Veteran's hearing loss is related to his military service.  At his hearing the Veteran testified that he first experienced difficulty with hearing while in service.  Additionally, a review of the Veteran's service treatment records (STRs) confirms that the Veteran experienced a change in auditory thresholds while in service.  Finally, there is no dispute that the Veteran was exposed to noise while in service and that this caused the Veteran's tinnitus.  While the VA examiner opined in his March 2016 report that the Veteran's hearing loss was not more likely than not due to the Veteran's military service, the Board does not find the reasoning adequate to assign significant weight to the nexus opinion.  The examiner did not explain the reason for the Veteran's hearing loss and instead cited a general study that concludes there is insufficient evidence from longitudinal studies to determine whether permanent hearing loss can develop much later after noise exposure.  However, the Board does not find this persuasive because the study as cited by the examiner implies that there is simply inadequate information to say whether noise exposure is responsible for delayed onset hearing loss, and the citation implies that the examiner ignored the Veteran's reports of early hearing problems.   In that regard, the Board finds that the Veteran is competent to report regarding the symptoms he experienced during and post service and the Board finds his testimony credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the examiner is certainly qualified to diagnose the Veterans hearing loss, the Board does not find the examiners nexus opinion as probative as the Veteran's reports regarding the onset of the Veteran's symptoms because the examiner did not seem to fully consider the Veteran's history.  A VA examiner's failure to consider the claimant's testimony when formulating an opinion renders that opinion inadequate.  McKinney v. McDonald, 28 Vet. App. 15, 30-31 (2016); Barr v. Nicholson, 21 Vet.App. 303, 310-11 (2007); Dalton v. Nicholson, 21 Vet.App. 23, 39 (2007).  The Board finds that the probative evidence of record is sufficient to satisfy the nexus and in-service occurrence elements of service connection.  Consequently, the Board finds that service connection for bilateral hearing loss is warranted.  

II.  SERVICE CONNECTION FOR AN ACQUIRED PSYCHIATRIC DISORDER TO INCLUDE POSTTRAUMATIC STRESS DISORDER AND SCHIZOAFFECTIVE DISORDER

The Board finds that service connection should be granted because the Veteran is competent to report the onset of his psychiatric disorder symptomatology, and a VA trained mental health professional has affirmed that the Veteran's reports confirm that his acquired psychiatric disorder had its onset in service.  

The Veteran has reported on multiple occasions that he first began struggling with mental health problems while in service, also he has indicated that these problems began after witnessing traumatic deaths of fellow service members.  Specifically the Veteran has pointed to witnessing the hanging corpse of a fellow service member as a significant event that led to subsequent hallucinations of the deceased colleague.  Additionally the Veteran has reported that witnessing the accidental death of another service member who was killed in a tank accident also led to further mental health symptomatology.  The Veteran testified that he felt shamed and did not want to seek treatment while in service because he did not want to appear to be a bad soldier.  The Veteran's narrative is strongly supported by the post-remand verification of the traumatic events.  See March 2016 DPRIS response.  The Veteran's treating mental health provider at the VA opined in an October 2011 letter that the Veteran developed auditory hallucinations after experiencing these traumatic events while in service and that the condition has worsened since the Veteran left service.  See Correspondence from L.Z., Veteran's Administration health System Behavioral Health, Sunrise Florida (October 2011).  

The Board finds that the Veteran is competent to report the symptomatology of his psychiatric disorder.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); Culver v. Derwinski, 3 Vet. App. 292, 297-98 (1992); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Additionally, the Board notes that the evidence reported by the Veteran is persuasive of in-service onset of his acquired psychiatric disorder because it has been confirmed by a subsequent diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); cf. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board also finds the Veteran credible since the tragic events reported by the Veteran have been verified by official records and the reports of the Veteran's medical problems were made to his provider in the course of seeking medical care.  See Fed. R. Evid. 803(4) ("statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care.")  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons").  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (stating that the Federal Rules of Evidence are not binding on the Court, but may provide "useful guidance" in some circumstances).

The Board has reviewed the previous psychiatric examinations and finds them of little persuasive value because of they did not adequately address the Veteran's reported symptomatology to the extent they mentioned it at all.  In fact, the most recent VA examiner was specifically asked to engage with the Veteran's reported symptomatology and the verified traumatic events, unfortunately a review of the record shows they failed to do so.  Accordingly, the opinion is not only unpersuasive; it also constitutes a violation of the Veteran's right to substantial compliance with remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  An error that is harmless since the Board grants entitlement to the benefit.  

Based on the foregoing, the Board finds that the evidence supports a grant of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder and schizoaffective disorder.  


ORDER

Service connection for an acquired psychiatric disability is granted.

Service connection for bilateral hearing loss is granted.  


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding this claim again, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

First, the remaining claims must be remanded to ensure compliance with the previous remand directives.  The Board requested that additional records be obtained from the Miami VAMC based on the Veteran's testimony that he first began receiving treatment there within a month after discharge.  A review of the record shows that no efforts were made to obtain these records.  Accordingly the matter must be remanded to either obtain the records or make a determination of unavailability.  The Board acknowledges that the previous remand indicated the records were related to psychiatric treatment and that the Board has granted the psychiatric claim, however efforts must still be made to ensure the Board has a copy of all VA records.  

Next, the two knee related claims must be remanded to obtain new exams that adequately consider the Veteran's reports of in-service knee trauma and comply with the previous remand directives.  See Stegall, 11 Vet. App. 268 (1998).  The record includes the Veteran's line of duty determination, which indicated he injured his left knee in service on September 25, 1982.  Additionally, the Veteran has reported that he injured his right knee inside a tank when he was hit with a shell casing in 1980.  The Board remanded so that this information would be adequately addressed in a new examination, unfortunately the examinations performed make no reference to the Veteran's reports and the Line of Duty and Statement of Medical Examination and Duty Status reports.  The examinations performed made no reference to these reports and necessitate another remand.  Id.  

Finally, the issue of TDIU must be remanded because it is inextricably intertwined with the service connection claims and pending rating claims for the Veteran's service connected disabilities.  The law provides that a total disability rating may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015). The Court has held that, when a Veteran does not meet the schedular requirements of 4.16(a), then a TDIU rating may be assigned under 4.16(b).  While the Veteran does not currently meet the schedular requirements for TDIU, the Veteran may fall under the criteria after the ratings for his presently service connected disabilities are assigned following further development.  Accordingly, the Board finds that adjudication of the TDIU request must be placed on hold until further development of the Veteran's service connection claims is completed, and until the RO assigns a rating for the newly service-connected disabilities.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records.  Note that the Veteran reported receiving treatment at the Miami VAMC within a month of his discharge in September 1981.  If records predating the current VA medical records do not exist, please make explicit documentations of efforts to obtain them or findings of unavailability.  

2.  Ask the Veteran to identify any private medical care providers who treated him for the conditions on appeal.  Make reasonable efforts to secure the necessary releases and to associate any such identified records with the claims file.

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his medical conditions.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above development, schedule the Veteran for appropriate VA medical examinations to determine the nature and etiology of his right and left knee conditions addressed in the remand.  

The examiner is asked to review the pertinent evidence, including the Veteran's lay assertions regarding his symptomatology, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to address each of the following questions:

(a) Diagnose all knee disorders

(b) State whether it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including the right knee in-service injury reported by the Veteran and the left knee injury reflected in the service treatment records.   

(c)  If not directly related to service on the basis of question (b), is any knee disorder proximately due to, the result of, or caused by any service-connected disability(ies)?  

(d)  If not caused by another medical condition, has any knee disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies)?  If yes, was that increase in severity due to the natural progress of the disease?

4.  Ensure that the above action has been accomplished.  Then, after conducting any other development deemed necessary, readjudicate the Veteran's claims to include the claim to a TDIU please note that the file contains letters from VA medical professionals which reflect the significant impact that the Veteran's psychiatric disorder has on employability.  If a benefit sought on appeal remains denied, provide the Veteran with a SSOC and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


